Order unanimously affirmed, without costs. Memorandum: We affirm Special Term and note that although we held in Matter of Bertan v O’Neill (83 AD2d 984) that the officers of the Onondaga County Conservative Party were not duly elected at the June 17 meeting, the record does not disclose that the Executive Committee of the Onondaga County Conservative Party was not otherwise validly constituted. Since the burden of showing such infirmity is on petitioner and the record before us fails to disclose it, there is no reason to invalidate its designations. (Appeal from order of Onondaga Supreme Court, Tenney, J. — election law.) Present — Dillon, P. J., Cardamone, Callahan, Denman and Schnepp, JJ.
(Decided Aug. 26, 1981.)